Title: To George Washington from Colonel Stephen Moylan, 12 July 1779
From: Moylan, Stephen
To: Washington, George


        
          Dear Sir
          Wilton [Conn.] 12th July 1779
        
        the day on which I last addressd myself to your Excellency General Parsons orderd the Infantry which were under my Command at Bedford, to march to Norwalk, finding my small party of Horse woud be of little Consequence in that quarter, I marchd them allso to Norwalk where I arrived yesterday morning just at the time the enemy had made their Landing good & an engagement very Soon Commenced, and a vast deal of Ammunition wasted to very little purpose, as in general our Militia Kept at awfull distance, the few men 150 in Number of the Infantry behaved exceeding well maintaind their post with the greatest bravery. they were deserted by the Militia, and orderd to withdraw, which they did without the least appearance of Confusion the town was Shortly in ashes, and now remains a monument of Brittish barbarity—they reimbarked under Cover of the Smoke, which was right in our faces and I suppose Stamford will next feell the Cruel effects of their rage—it was a fortunate circumstance for me that I Left my Qrs on Saturday evening, for four hundred of the enemies horse, Came up to Bedford the next morning and as I am informd burnt it, they did not proceed further as they probably were informd of my departure.
        I orderd Colonel White who Commanded the Horse which were watching the army near Rye to join me at this place which he effected Last evening. Mr Gill a Lt in my Regiment took four of the enemy prisoners one is So badly wounded that I believe he cannot recover he had Some Conversation with Sir Harry Clinton, without knowing who he was, until told by the prisoners, one of whom I shoud inform your Excellency is of that Corps who receive no pay, but are Supported by plundering the inhabitants, I wish he had been Cut down, but I believe he will meet with his desert, as I intend to Send him to Governor Clinton, to whom I find he is well known, both Regiments are now very Much fatigued, I will keep as many with me as are best able to bear the hardships of this rough Country and Send the remainder to Some place where they Can rest in Some kind of Security, which I assure you Sir is difficult in any place near Bedford without a body of Infantry to Support them the enemy being So vastly Superior to us in Cavalry, my reason for Staying here is to give Countenance to the Militia, who Seem to place Some Confidence in me, by doing my duty yesterday.
        I am very Confident that General Clintons movement to Rye and that Quarter was intended to draw your Army or part thereof away

from the Fort which I have little doubt is the main object with him of this Campaign.
        Your Excellencys Letter of the 10th is just Come to hand, and allso a Letter from General Heath mentioning his advance towards Bedford with a Division of the Army. he orders me to move forward, with the Cavalry and Infantry under my Command to join him at Hoits, I am Sorry to quit this neighborhood where I Know I shoud be of Some Service in Keeping the Militia together, but his order shall be obeyed. I have the honor to be Dear Sir Your Most obliged H. St
        
          Stephen Moylan
        
      